DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a CS hopping pattern for the SRS" in line 11 renders the claim indefinite because it is unclear whether it is the same CS hopping pattern for the SRS recited in line 6 or not.  For the purpose of examination, the examiner understood it as “the CS hopping pattern for the SRS”.
Regarding claim 12, the phrase "a CS hopping pattern for the SRS" in line 14 renders the claim indefinite because it is unclear whether it is the same CS hopping pattern for the SRS recited in line 9 or not.  For the purpose of examination, the examiner understood it as “the CS hopping pattern for the SRS”.
Regarding claim 14, the phrase "a CS hopping pattern for the SRS" in line 14 renders the claim indefinite because it is unclear whether it is the same CS hopping pattern for the SRS recited in line 9 or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi (R1-1719519, as submitted by the applicant with IDS dated 07/23/2020).
Regarding claims 1, 12 and 14, Mitsubishi teaches a method for a user equipment (UE) to transmit a sounding reference signal (SRS) in a wireless communication system, the method comprising: receiving, from a base station, configuration information for a transmission of the SRS (see proposal 4 in section 2.4): and wherein the configuration information includes one or more SRS resources for the transmission of the SRS (“SRS resource” in section 3.1), a cyclic shift (CS) hopping pattern for the SRS (see “                        
                            
                                
                                    n
                                
                                
                                    I
                                    D
                                
                                
                                    R
                                    S
                                
                            
                        
                    ” in section 2.4 proposal 4), and CS relation information for whether or not there is a relation in a CS hopping pattern between the SRS and a PUCCH (“one of the RRC parameters, PUCCHSRS-SimultaneousTransmission” in section 3.2), transmitting the SRS to the base station through at least one SRS resource of the one or more SRS resources (“SRS transmission” in section 3.1), wherein a CS value applied to the SRS is configured based on a CS hopping pattern for the SRS and the CS relation 
Regarding claims 2, 13 and 15, Mitsubishi teaches a transmission resource of the PUCCH is configured to overlap the at least one SRS resource in which the SRS is transmitted, wherein a CS value applied to the PUCCH is configured differently from the CS value applied to the SRS (“If PUCCHSRS-SimultaneousTransmission is on, in case of collision, SRS and short PUCCH can be shifted in time” in section 3.2 proposal 8).
Regarding claim 3, Mitsubishi teaches if the CS hopping pattern for the SRS and a CS hopping pattern for the PUCCH are configured to be associated with each other based on the CS relation information, the CS hopping pattern for the PUCCH is configured as shifting the CS hopping pattern for the SRS by a certain offset (“The shift value can be configured at higher layer or fixed” in section 3.2, see also “shift” in Figure 1).
Regarding claim 6, Mitsubishi teaches if the CS hopping pattern for the SRS and a CS hopping pattern for the PUCCH are configured to be associated with each other based on the CS relation information, the CS hopping pattern for the SRS is configured as shifting the CS hopping pattern for the PUCCH by a certain offset (“The shift value can be configured at higher layer or fixed” in section 3.2, see also “shift” in Figure 1).
Regarding claim 7, Mitsubishi teaches a number of CSs for the SRS is the same as a number of CSs for the PUCCH, wherein a resource length on a frequency axis for the transmission of the SRS is the same as a resource length on a frequency axis for a transmission of the PUCCH (“If PUCCHSRS-SimultaneousTransmission is on, in case of collision, SRS and short PUCCH can be shifted in time” in section 3.2 proposal 8.  The shifting would not change the number of CS or the resource length.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitubishi in view of Niu et al. (US Pub. 2020/0336973).
Regarding claim 9, Mitsubishi teaches the limitations in claim 2 as shown above.  Mitsubishi, however, does not teach if the SRS is an aperiodic SRS, receiving, from the base station, downlink control information (DCI) triggering the transmission of the SRS.  Niu teaches if the SRS is an aperiodic SRS, receiving, from the base station, downlink control information (DCI) triggering the transmission of the SRS (“the DCI indicating a trigger for the aperiodic SRS transmission” in [0193]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Mitsubishi to have if the SRS is an aperiodic SRS, receiving, from the base station, downlink control information (DCI) triggering the transmission of the SRS as taught by Niu in order to indicate timing for aperiodic SRS transmission [0193]. 
Allowable Subject Matter
Claims 4, 5, 8, 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414